Citation Nr: 1143622	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-01 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for residuals of craniocerebral trauma with right frontal encephalomalacia.  

2. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 




INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1966 to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the Veteran's file. 

In April 2009, the Board remanded the claim for additional development.  As the requested development has been completed, no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998 

While the appeal was pending, VA amended the criteria of Diagnostic Code 8045 for rating the Veteran's disability.  73 Fed. Reg. 54693 (Sept. 23, 2008).  The amended criteria apply to a claim received by VA on and after October 23, 2008.  As the Veteran's claim was filed in July 2003, the amended criteria do not apply and the disability is rated under the criteria of Diagnostic Code 8045 in effect prior to October 23, 2008.  In implementing the amended criteria, VA permits a Veteran to request a review under the amended criteria irrespective of whether the disability has worsened since the last review or whether VA receives any additional evidence.  Presently, there is no record that the Veteran has requested a review under the amended criteria, but the Veteran can still request such a review.  And in a statement in October 2011, the Veteran's representative suggests such a review, which is referred to the RO for appropriate action.  





The claim for a total disability rating is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The service-connected residuals of craniocerebral trauma with right frontal encephalomalacia are manifested by subjective complaints of headaches without neurological disability or multi-infarct dementia. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for residuals of craniocerebral trauma with right frontal encephalomalacia have not been met.  38 U.S.C.A. § 1155; 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8045 (before October 23, 2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.










Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the Veteran pre-adjudication, VCAA notice on the underlying claim to reopen by letters in September 2002, in August 2003, and in November 2003.  The claim was then reopened and service connection was granted.  





Where, as here, the claim of service connection has been granted, the claim has been more than substantiated, the claim have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled. 

Once a claim has been substantiated, the filing of a notice of disagreement with the RO's decision as to the assigned rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  In other words, the VCAA notice under 38 U.S.C.A. § 5103(a)  and § 3.159(b)(1) is no longer applicable on the initial rating claim, following the initial grant of service connection.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO obtained service treatment records, VA records, and private medical records.  The Veteran was afforded VA examinations in February 2006, in August 2007, and in August 2009.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

When a VA examination or VA opinion is obtained, the examination or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  



The Board finds the reports of VA examinations are adequate as the VA examiners described the disability in sufficient detail so that review by the Board is a fully informed one.  Therefore, the Board concludes that the evidence of record is adequate for rating the disability.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Rating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).






Facts and Analysis

In a rating decision in June 2006, the RO granted service connection for residuals of craniocerebral trauma with right frontal encephalomalacia and assigned an initial rating of 10 percent under 38 C.F.R. § 4.130, Diagnostic Code 8045-9304.  38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).

Prior to October 23, 2008, traumatic brain disease was rated under Diagnostic 8045, which provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, will be rated under the diagnostic codes specifically dealing with such a disability with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  The 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  

A rating higher than 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

While the appeal was pending, VA amended the rating criteria of Diagnostic Code 8045.  73 Fed. Reg. 54693 (Sept. 23, 2008).  The amended criteria apply to a claim received by VA on and after October 23, 2008.  As the Veteran's claim was filed in July 2003, the amended criteria do not apply to this decision.  








Private medical records from 2000 to 2002 show that the Veteran was treated by a neurologist and the Veteran complained of dizziness and headaches.  From 1999 to 2002, MRIs consistently showed cerebral atrophy, microvascular changes, lacunar infarcts with right front temporal focal encephalomalacia and mild corpus callosum abnormality.  In January 2002, the Veteran was treated for headaches with numbness and tingling.  

On VA examination in February 2006, it was noted that the Veteran was in vehicle accident in February 1967 in service and he sustained a head injury.  In 2001, the Veteran began to experience vertigo and a MRI showed a prominent right frontotemporal encephalomalacia as well as age-related atrophy and microvascular changes.  Old lacuna infarctions were also described.  The Veteran complained of orbital and periorbital pain intermittently since the 1967 accident.  The Veteran did not complain of visual impairment.  Although the Veteran described vertigo, the VA examiner reported that the vertigo did not seem temporally related to the accident.  There was no history of stroke.  The Veteran was alert, pleasant and cooperative.  The Veteran's eyes and facial examination was normal.  Hearing was normal to conversational speech.  Motor examination demonstrated mild slowing of fine motor movements in a symmetric fashion.  Strength and tone were normal.  There were no tremors or cogwheeling.    

On VA examination in August 2007, the Veteran complained of constant headaches without relief with medication.  He also complained of memory problems, slurred speech, lightheadedness, and giddiness.  He denied having seizures.  On physical examination, there was no brain tumor present.  There was an area of encephalomalacia in the right front lobe.  There was no motor or sensory impairment.  There was no impairment of autonomic or peripheral nervous system.  There was no joint impairment.  Psychiatric manifestations involved headaches and dizziness.  There was no bowel or bladder impairment.  The senses of smell and taste were not affected.  The diagnosis was posttraumatic encephalopathy manifest by headaches, giddiness, and organic personality syndrome.  



On VA examination in August 2009, the Veteran denied paralysis.  The Veteran stated that vertigo began in 2001.  He complained of daily headaches with vision changes, lasting 20 to 30 minutes, requiring that he lie down in a quiet, dark room and avoid all physical activity.  He complained of occasionally nausea, slurred speech, and lightheadedness.  He stated that he was unable to drive because of vision changes.  It was noted that the Veteran was disabled due to schizophrenia.  

On physical examination, the cranial nerves were grossly intact and extraocular muscles were intact without nystagmus.  Strength was 5/5 in the upper and lower extremities. .  There was no muscular atrophy.  The brachial reflexes were 1+.  The examiner was unable to elicit a right patella reflex.  The left patella reflex was 1+.  Sensation was normal in the upper and lower extremities.  The impression was craniocerebral trauma in 1967 with no objective neurological deficits.  

Under the rating criteria in effect prior to October 23, 2008, the Veteran has consistently described headaches that occur daily.  The assigned 10 percent rating is the maximum schedular rating under Diagnostic Code 9304 in the absence of evidence of multi-infarct dementia associated with brain trauma.  And there is no medical evidence of dementia.  

As for any neurological disabilities, there is no evidence of hemiplegia, seizures, facial nerve paralysis or any other neurological disability associated with the residuals of the brain trauma.  

As for the Veteran's subjective complaints of headaches occurring daily, requiring that he lie down in a quiet, dark room and avoid all physical activity, VA and private medical records from 2003 to 2008, document frequent health care visits and treatment and medications for various health problems, but headaches were not on the list of health problems and were not treated.  From this, the Board concludes that the Veteran's subjective description of headaches in the absence of multi-infarct dementia associated with brain trauma are no more than 10 percent disabling.  


Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In comparing the disability level and symptomatology to the Rating Schedule, the degrees of disability with regard to the residuals of craniocerebral trauma with right frontal encephalomalacia are encompassed by the Rating Schedule, and the assigned schedular rating is  adequate, and therefore no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  


ORDER

An initial rating higher than 10 percent for residuals of craniocerebral trauma with right frontal encephalomalacia is denied.  







REMAND

In a statement in October 2011, the Veteran, through his representative, asserted that he was unable to work due to his service-connected residuals of craniocerebral trauma with right frontal encephalomalacia.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total disability rating for compensation based on individual unemployability (either stated or implied by a fair reading of the claim or of the evidence of record) is not a separate claim for benefits, but part of the claim for increase. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability.

2.  Adjudicate the claim for a total disability rating for compensation based on individual unemployability on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


